Title: To Thomas Jefferson from George Hunter, 4 October 1808
From: Hunter, George
To: Jefferson, Thomas


                  
                     Thomas Jefferson Esqr 
                     
                     Norfolk October 4th 1808
                  
                  I beg you Excellency will permit me to call your attention to the contents of this letter which the Embargo ocasions me to write as I got my bread by going to sea and am now deprived of it and am beholden to my relations who feel the effects of it nearly as bad as myself. I am persuaded to address you and make known to you I am the son of William Hunter who is the surviving partner of Joseph Royle & Co. who held your Bond for 75£ Stg. bearing interest from date, when last I saw my Father he told me the Bond was lost,
                   But necessity compells me to seek all the aid I can therefore take the libberty of making known to you this bond which appears unpaid and upon receiving payment the principal only, I will give the following Terms as security that the bond never shall appear v
                  Donaldson, Thorburn & Co of this place Gallego Richards & Co of Richmond either or both can I give if you can recollect this I have no doubt but your Honor will pay without any more trouble but that of my getting the security.
                  or if your Honor will grant permission for the American Ships Charles Carter or Planter to go to London with a load of Lumber consisting of Masts Yards topmast Oak pieces &c either or both of the ships have got licences from his Majesty assuring them to go and return to the United States untroubled by any of his ships of War if you will grant either or both these ships the liberty of sailing destined as above mentioned it will enable me to live with asking the afore said Claim which other wise I must besech your honor to grant me some assistance in this my state of starvation I both beg pray and beseech your honor to take in to consideration the contents of this letter and grant me some aid for which God Almighty can only reward you, please let me here from your Honor as soon after the receipt of this as convenient and I remain Your Obdt Sert
                  
                     Geo Hunter 
                     
                  
                  
                     my address Norfolk
                  
               